Citation Nr: 0723983	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-26 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a service-connected post-operative inguinal 
hernia.

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected residuals of fractures of the 
right ring and little fingers.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1995 to 
September 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by which the RO denied 
the veteran's claims.  

By March 2005 rating decision, the RO assigned an increased 
rating for the service-connected post-operative inguinal 
hernia.  Specifically, the RO increased the veteran's 
disability evaluation for the service-connected post-
operative inguinal hernia from zero to 10 percent.  Although 
each increase represents a grant of benefits, a decision 
awarding a higher rating, but less that the maximum available 
benefit, does not abrogate the pending appeal.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Thus, this matter continues 
before the Board.

In March 2007, the veteran testified at a hearing before the 
undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At his March 2007 hearing, the veteran asked that the record 
be held open for 60 days in order that he have an opportunity 
to submit further evidence.  The undersigned granted the 
request, and the record was held open until May 21, 2007.  As 
of this date, no further evidence has been received.  
Nonetheless, the Board cannot proceed with a decision at this 
time because of unclear testimony regarding whether the 
veteran is receiving VA medical treatment.  

When asked whether he was receiving VA medical treatment, the 
veteran responded in the affirmative.  However, when asked 
where he was being treated by VA, he named a local university 
hospital and not a VA medical facility.  Nonetheless, because 
there may well be outstanding VA clinical records that have 
not been associated with the claims file, the RO should 
associate with the record all VA clinical records from the 
South Texas Veterans Health Care System dated from February 
2006 to the present.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim). 

At his March 2007 hearing, the veteran asserted that the 
disabilities on appeal had worsened and that he was seeking 
help at pain management clinics as a result.  As such, the RO 
should schedule VA medical examinations to assess the current 
severity of the disabilities on appeal herein, as described 
below.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all 
South Texas Veterans Health Care System 
clinical records dated from February 2006 
to the present.

2.  Schedule a VA medical examination to 
assess the current severity of the 
veteran's service-connected post-operative 
inguinal hernia.  All symptoms and 
manifestations should be enumerated, and 
the severity of each symptom and 
manifestation should be assessed.  The 
examiner should order all indicated 
diagnostic tests.  The examiner is asked 
to review the claims file in its entirety 
in conjunction with the examination and 
provide a rationale for all conclusions.  
The examination report should indicate 
whether the claims file was reviewed.

3.  Schedule a VA orthopedic examination 
to assess the current severity of the 
veteran's service-connected residuals of 
fractures of the right ring and little 
fingers.  All symptoms and manifestations 
should be enumerated, and the severity of 
each symptom and manifestation should be 
assessed.  The examiner in this regard 
should identify any objective evidence of 
pain or functional loss due to pain 
associated with the service- connected 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the service-connected 
disability exhibits weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should comment on 
the effect of the service-connected 
disability on finger motion.  Range of 
motion of the right ring and little 
fingers should be reported, including 
whether either favorable or unfavorable 
ankylosis exists.  The examiner is asked 
to review the claims file in its entirety 
in conjunction with the examination and 
provide a rationale for all conclusions.  
The examination report should indicate 
that the claims file was reviewed.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


